United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Croix Falls, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1240
Issued: November 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2017 appellant, through counsel, filed a timely appeal from a March 15,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to
the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The record also contains an April 6, 2017 decision denying appellant’s claim for a schedule award. Counsel has
not appealed this decision and thus, it is not before the Board at this time. See 20 C.F.R. §§ 501.2(c) and 501.3.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that he is entitled to wage-loss
compensation for disability beginning March 19, 2016 causally related to his March 13, 2013
employment injury.
FACTUAL HISTORY
On March 14, 2013 appellant, then a 48-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on March 13, 2013 he injured his left lower back when
lifting heavy parcels and loading a vehicle. The employing establishment noted that he worked
as needed. OWCP accepted the claim for displacement of a lumbar disc at L4-5 and paid
appellant wage-loss compensation for intermittent periods of total disability beginning
April 29, 2013. It noted that he worked an average of 18.93 hours per week in the year prior to
his injury.
On November 11, 2013 appellant underwent a discectomy and decompression of the left
lateral recess at L4-5. OWCP paid him compensation for total disability beginning
October 20, 2013.4 On August 25, 2014 appellant accepted a modified position with the
employing establishment. On December 11, 2014 he underwent a lumbar decompression and
fusion at L4-5. OWCP paid appellant compensation on the periodic rolls beginning
March 8, 2015. On August 31, 2015 appellant accepted a modified position with the employing
establishment working one hour per day.
In a report dated November 11, 2015, Dr. Lynn M. Miller, an attending osteopath, related
that she had discussed with appellant the risks and benefits of a spinal cord stimulator. She noted
that agents with the employing establishment’s Office of the Inspector General (OIG) had
provided her with video footage showing him leaving work after an hour maximum and
performing “extensive shopping, gardening, and home life for several hours immediately after
work.” Dr. Miller noted that the employing establishment had offered him modified
employment which she believed he could do with “very limited bending, twisting, or lifting.”
She diagnosed chronic back pain, lower extremity dysesthesia, musculoskeletal dysfunction, and
chronic neuritis. In a work status form dated November 11, 2015, Dr. Miller found that appellant
could resume work for 19 hours per week with intermittent standing and walking not over 30
minutes at a time, no twisting, occasional sitting to perform administrative functions, and no
lifting over 5 pounds off the floor or more than 20 pounds from the waist. She noted that he
would need two weeks off after surgery.
Dr. Miller, on January 26, 2016, released appellant to return to work effective January 27,
2016 for 19 hours per week or up to 4 hours per day with restrictions.5 She found that he could
4

Appellant returned to work on March 17, 2014, but stopped work again on March 20, 2014.

5

On March 7, 2016 Dr. Miller diagnosed chronic pain syndrome, lumbago, degenerative disc disease, and status
post placement of a spinal cord stimulator. She noted that appellant had undergone a functional capacity evaluation
(FCE) and recommended he see a disability specialist for follow up. Dr. Miller opined that appellant should be able
to work in accordance with the findings of the FCE.

2

case mail sorting letters and large envelopes for 50 minutes each hour, perform administrative
work for 10 minutes each hour, sort mail for 1 to 2 hours, intermittently stand and walk for 1
hour not over 30 minutes at a time, and occasionally sit. Dr. Miller advised that appellant could
not lift over 5 pounds from the floor or more than 20 pounds at the waist and could not twist the
torso.
Appellant, on January 27, 2016, accepted a modified position with the employing
establishment working four hours per day. The job required standing and walking with no
overhead reaching for one hour, standing and sitting casing mail for one hour, and performing
paperwork for half an hour. The position indicated that it did not require twisting of the torso or
heavy lifting.
The employing establishment, on March 23, 2016, advised OWCP that agents with its
OIG had investigated appellant from October 19 to November 25, 2015 for possible fraud in
obtaining benefits. It related that the OIG conducted surveillance and obtained video in
October 2015 that showed him driving extended distances, using an electric hedge trimmer,
raking, pushing a lawn mower, and doing errands. The OIG provided a copy of the surveillance
video to Dr. Miller on November 4, 2015, who indicated that she would review the video prior to
appellant’s next appointment. It noted that, at a November 11, 2015 appointment, Dr. Miller
discussed the surveillance video with him and provided new work restrictions that allowed him
to resume work for 19 hours per week, the amount he worked under his bid hours.
In a report dated March 25, 2016, Dr. Mark A. Janiga, a Board-certified anesthesiologist,
evaluated appellant for low back pain radiating into his left leg. He discussed his history of a
2013 work injury with subsequent surgeries at L4-5. Dr. Janiga provided findings on
examination and diagnosed postlaminectomy syndrome after two discectomies and a spinal cord
stimulator.
On April 6, 2016 appellant filed a claim for compensation (Form CA-7) requesting
compensation from February 19 to April 1, 2016. On the form the employing establishment
advised that he had taken leave without pay from March 19 to April 1, 2016. It indicated that
appellant last worked on February 19, 2016, when he was terminated for cause. The employing
establishment asserted that his limited-duty position would have continued absent his termination
for conduct.
Dr. Janiga, in an April 15, 2016 progress report, diagnosed postlaminectomy syndrome
and tingling in the fourth and fifth digits possibly due to thoracic outlet syndrome. He adjusted
appellant’s pain medication.
OWCP, by letter dated April 22, 2016, advised that appellant had been released to work
by Dr. Miller on January 27, 2016 to a limited-duty position within his restrictions.6 It noted that
he could not receive benefits if work within his restrictions was available.

6

OWCP did not list the proper accepted conditions in its April 22, 2016 letter.

3

By letter dated April 28, 2016, the employing establishment related that work within
appellant’s restrictions would have remained available had he not been terminated for cause on
February 19, 2016.
Dr. Janiga, in a May 12, 2016 progress report, diagnosed postlaminectomy syndrome and
provided pain management.
By decision dated June 8, 2016, OWCP denied appellant’s claim for wage-loss
compensation beginning March 19, 2016.7 It noted that he was removed from his limited-duty
employment on February 19, 2016 for reasons unrelated to his work injury.
On June 16, 2016 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
In a progress report dated July 25, 2016, Dr. Janiga diagnosed postlaminectomy
syndrome with limited benefit from surgeries or a spinal cord stimulator. He also diagnosed
post-deep vein thrombosis of the left leg and provided pain management.
On August 2, 2016 Dr. Miller evaluated appellant for pelvic pain. She noted that he was
“let go from his [employing establishment] job due to a concern of fraud as he was videoed
doing activities deviating from his restrictions. [Appellant] is thinking about returning for parttime work.” Dr. Miller reviewed appellant’s current complaints of pain in the upper buttocks
and left more than right leg pain. She diagnosed sacroiliitis, chronic pain syndrome, lumbosacral
radiculopathy, and acute embolism and thrombosis of other specified veins.
Appellant received treatment in 2016 and 2017 from physician assistants.
On August 15, 2016 the employing establishment advised a union representative that,
under the grievance procedure, appellant’s notice of removal had been expunged and that he
would receive full back pay based on his limited work hours. It indicated that the settlement
should not be cited in any other grievance proceedings or other forum.
At the telephone hearing, held on February 10, 2017, counsel noted that an agreement
had reversed his removal from the employing establishment for cause, but that a confidentiality
provision might prevent him from submitting a copy of the agreement. He noted that the
employing establishment was paying back pay and asserted that OWCP should pay its portion of
the back pay owed. Appellant indicated that his hours varied and if he worked less than 19 hours
then OWCP paid him for the remaining work hours.
By decision dated March 15, 2017, OWCP’s hearing representative affirmed the June 8,
2016 decision. She found that the evidence of record established that appellant had stopped
work for reasons other than his work injury.
On appeal counsel contends that OWCP ignored the fact that appellant was not removed
for cause.
7

In its decision, OWCP listed conditions not accepted as work related.

4

LEGAL PRECEDENT
Section 8102(a) of FECA8 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty. The term disability under FECA means
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury.9 This meaning, for brevity, is expressed as disability from work.10 For each
period of disability claimed, the employee has the burden of proving that he or she was disabled
from work as a result of the accepted employment injury.11 Whether a particular injury caused
an employee to be disabled from employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative, and substantial
medical evidence.12
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not
entitled to compensation for loss of wage-earning capacity.13 The Board will not require OWCP
to pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.14
In cases where employment has in fact been terminated for misconduct and disability is
subsequently claimed, the Board has noted that, in general, the term disability under FECA
means incapacity because of injury in employment to earn the wages which the employee was
receiving at the time of such injury.15 Where employment is terminated, disability benefits
would only be payable if the evidence of record established that the claimant was terminated due
to injury-related physical inability to perform assigned duties or the medical evidence of record
established that the claimant was unable to work due to an injury-related disabling condition.16
8

5 U.S.C. § 8102(a).

9

20 C.F.R. § 10.5(f); see also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540,
548 (1993).
10

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

See William A. Archer, 55 ECAB 674 (2004).

12

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

13

Id.

14

Id.

15

See V.M., Docket No. 16-0062 (issued May18, 2016); Ralph Dennis Flanagan, Docket No. 94-1569 (issued
May 28, 1996).
16

Id.

5

ANALYSIS
OWCP accepted that appellant sustained displacement of a lumbar disc at L4-5 on
March 13, 2013 and authorized a November 11, 2013 discectomy and subsequent decompression
at L4-5 and a December 11, 2014 decompression and fusion at L4-5. Appellant received
compensation for intermittent periods of total disability. On March 8, 2015 OWCP placed
appellant on the periodic rolls. Appellant later accepted a modified position with the employing
establishment on August 31, working one hour per day.
Dr. Miller, on January 26, 2016, found that appellant could return to work on January 27,
2016 with restrictions of 4 hours of work per day or 19 hours per week, the same amount of
hours that he worked on average at the time of his injury. Appellant accepted a limited-duty
position with the employing establishment working four hours per day on January 27, 2016.
Appellant filed a claim for compensation (Form CA-7) for disability beginning
February 18, 2016. The employing establishment advised that it had terminated him for cause on
February 19, 2016 and that he had received leave without pay from March 19 to April 1, 2016.
The removal for cause was later reversed.
When a claimant stops work for reasons unrelated to his or her accepted employment
injury, he or she has no disability within the meaning of FECA.17 If a claimant was terminated
for misconduct, disability benefits are only payable if the evidence establishes that the claimant
was unable to work at some point thereafter due to a work-related disabling condition.18
Appellant has not submitted medical evidence supporting that he was disabled from his
modified position beginning March 19, 2016. On March 25, 2016 Dr. Janiga discussed his
symptoms of low back pain with left radiculopathy, noting that he had a history of a work injury
in 2013 and two resulting surgeries. He diagnosed postlaminectomy syndrome after two
discectomies and a spinal cord stimulator. Dr. Janiga provided progress reports on April 15,
May 12, and July 25, 2016 discussing his treatment of appellant for postlaminectomy syndrome.
He did not, however, address the relevant issue of whether appellant could perform his modified
employment. The Board will not require OWCP to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.19
In a report dated August 2, 2016, Dr. Miller noted that the employing establishment
terminated appellant for possible fraud and that he was considering resuming work part time.
She diagnosed sacroiliitis, chronic pain syndrome, lumbosacral radiculopathy, and acute
embolism and thrombosis. Dr. Miller did not address whether appellant was disabled from his

17

See E.S., Docket No. 11-0657 (issued February 9, 2012); John W. Normand, 39 ECAB 1378 (1988).

18

Id.

19

See supra note 12.

6

modified employment. Therefore, appellant has not established that he was entitled to wage-loss
compensation for the period claimed based on Dr. Miller’s report.20
Appellant also submitted 2016 and 2017 reports from physician assistants. However,
these reports have no probative value as physician assistants are not considered “physicians” as
defined under section 8102(2) of FECA.21
On appeal counsel contends that appellant was not terminated for cause. The record
indicates that the employing establishment agreed to expunge the termination for cause and issue
him back pay. As discussed, there is no medical evidence supporting that appellant’s accepted
condition precluded him from performing his assigned light duties, and thus he is not entitled to
wage-loss compensation under FECA.22
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he is entitled to wage-loss
compensation for disability beginning March 19, 2016 causally related to his March 13, 2013
employment injury.

20

See T.C., Docket No. 16-1652 (issued May 9, 2017); Willie M. Miller, 53 ECAB 697 (2002).

21

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

22

See V.M., Docket No. 16-0062 (issued May 18, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

